Citation Nr: 1645710	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to August 1966.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the electronic claims file reveals that further development on these matters is warranted.

As an initial matter, following the issuance of the October 2012 statement of the case (SOC) and certification of the appeal to the Board in December 2012, additional evidence, to include VA treatment records dated from 2012 to 2015 as well as a June 2013 VA peripheral nerves examination report, was developed by VA.  Neither the Veteran nor his representative waived review of this evidence.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).  Thus, a remand is required so that a supplemental statement of the case (SSOC) may be issued with consideration of all the evidence of record with regard to the initial rating claims on appeal.  

The Veteran last had VA examinations to fully evaluate his service-connected right and left lower extremity peripheral neuropathy in January 2010 and June 2013.  In VA treatment notes dated in September 2013 and December 2014, the Veteran reported increased symptomatology of his service-connected right and left lower extremity peripheral neuropathy, indicating that his leg neuropathic pain had increased and that his medications were no longer effective for treatment of his disability.  Consequently, a new examination is warranted to determine the current severity of the Veteran's right and left lower extremity peripheral neuropathy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, any updated VA treatment records should be obtained.  The record contains VA treatment records from the Orlando VA Medical Center (VAMC) most recently dated in October 2015.  Therefore, on remand, updated VA treatment records, from the Orlando VAMC, to include all associated outpatient clinics, dated since October 2015, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected right and left lower extremity peripheral neuropathy from Orlando VAMC, to include all associated outpatient clinics, for the time period from October 2015 to the present and associate them with the record.

2.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected right and left lower extremity peripheral neuropathy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2012 SOC.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


